Opinion issued July 14, 2016




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-15-00811-CR
                           ———————————
                    EDDIE JUNIOR HUDSON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 209th District Court
                           Harris County, Texas
                       Trial Court Case No. 1356788



                         MEMORANDUM OPINION

      Appellant, Eddie Junior Hudson, pursuant to an agreement with the State,

pleaded guilty to the felony offense of intoxication assault with a vehicle—serious
bodily injury.1 The trial court accepted the plea agreement, found appellant guilty,

and assessed his punishment at confinement for eight years. The trial court further

certified that this is a plea-bargained case and appellant has no right of appeal.

Appellant filed a pro se notice of appeal.

      We dismiss the appeal.

      In a plea-bargained case, a defendant may appeal only those matters that were

raised by written motion and ruled on before trial or after obtaining the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (Vernon 2006); TEX.

R. APP. P. 25.2(a)(2). Here, the trial court’s certification is included in the record

and states that this is a plea-bargained case and appellant has no right of appeal. See

TEX. R. APP. P. 25.2(a)(2). The record supports the trial court’s certification. See

Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Appellant does not

complain about a ruling on a pre-trial motion and does not have permission to appeal.

Rather, appellant’s notice of appeal indicates that the basis of his appeal is an

assertion that his counsel was ineffective. The Texas Court of Criminal Appeals,

however, has held that the effectiveness of counsel may not be contested on direct

appeal following a plea bargain agreement. See Woods v. State, 108 S.W.3d 314,

316 (Tex. Crim. App. 2003). Because appellant has no right of appeal, we must



1
      See TEX. PENAL CODE ANN. § 49.07 (Vernon 2011).



                                             2
dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss

a prohibited appeal without further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                   PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3